                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CHARLES WHITE, #177157,

                    Petitioner,                       Case No. 18-cv-12325
                                                      Hon. Matthew F. Leitman
v.

JACK KOWALSKI,

                 Respondent.
_______________________________________________________________________/

                                     JUDGMENT


      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Order entered on this day:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DENIED AND DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                               KINIKIA ESSIX
                                               CLERK OF COURT

                                        By:    s/Holly A. Monda
                                               Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN                             Flint, Michigan
United States District Judge                   May 27, 2021

                                           1
